Citation Nr: 1705950	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of kidney stones.

2.  Entitlement to an evaluation in excess of 30 percent for a total left knee arthroplasty for the period beginning June 1, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) status post anterior cruciate ligament (ACL) reconstruction for the period prior to April 10, 2015.

4.  Entitlement to a compensable evaluation for left knee instability prior to March 29, 2013, and in excess of 10 percent for the period from March 29, 2013 through April 9, 2015.

5.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of the right knee to include DJD.

6.  Entitlement to a compensable evaluation for right knee instability prior to January 21, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to a compensable evaluation for postoperative residuals of a left inguinal hernia repair.

8.  Entitlement to a compensable evaluation for postoperative residuals of a right inguinal hernia repair.

9.  Entitlement to a compensable evaluation for hemorrhoids.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's bilateral knee, bilateral postoperative hernia residuals, kidney stone residuals and hemorrhoids disabilities.  The Veteran timely appealed that decision.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) respecting the issues on appeal in November 2012; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, in a September 2013 rating decision, the AOJ awarded a 30 percent evaluation, effective September 22, 2010-the date of receipt of the Veteran's claim for increase-for his residuals of kidney stones disability.  The AOJ also awarded a separate 10 percent evaluation for left knee instability, effective March 29, 2013, at that time.  In a March 2014 rating decision, the AOJ also awarded a separate 10 percent evaluation for the Veteran's right knee instability, effective January 21, 2014.  

Finally, the Veteran had a total left knee arthroplasty on April 10, 2015.  In a May 2015 rating decision, the AOJ terminated the separate evaluations for the Veteran's left knee disability, effective April 10, 2015, and evaluated that disability as a total left knee replacement, awarding a 100 percent evaluation for that disability from April 10, 2015 through May 31, 2016, and as 30 percent disabling beginning June 1, 2016.  

In light of those awards of benefits and changes to the evaluation of several of the Veteran's disabilities on appeal during the appeal period, the Board has recharacterized the issues on appeal as those noted above in order to most accurately reflect the issues on appeal at this time.  

Finally, during the appeal period the Veteran filed a claim for TDIU; the Board has taken jurisdiction over that claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, it is noted in an October 2015 Report of General Contact that the Veteran wished to reschedule his Apportionment hearing due to having a conflicting Social Security hearing.  Based on this request, it appears to the Board that the Veteran may have applied for Social Security Administration (SSA) disability benefits.  A review of the record demonstrates that those records are not of record and no attempts to obtain those records have been made; as those records may be pertinent to the increased evaluation and TDIU claims on appeal, a remand to obtain those records is necessary at this time.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, in a September 2014 decision, VA found that it was infeasible for the Veteran to continue VA Vocational Rehabilitation and Counseling services.  After a review of the file, it does not appear that those VA Vocational Rehabilitation and Counseling records have been obtained and associated with the claims file; thus, a remand to obtain those outstanding records, as well as any ongoing private and VA treatment records is also necessary at this time.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Notwithstanding, the bilateral knee claims must also be remanded at this time as the most recent November 2013 VA examination of those disabilities is not adequate, as that examiner did not address passive range of motion or range of motion in weightbearing and non-weightbearing.  On remand, a new VA examination of the Veteran's bilateral knee disabilities must be accomplished.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, the Board notes that the last VA examination of the Veteran's bilateral postoperative hernia residuals, kidney stone residuals, and hemorrhoid disabilities was in March 2013, nearly 4 years ago.  In light of the length of time since that last examination, as well as the need to remand those claims for the above noted reasons, and also in order to facilitate efficient adjudication of those claims upon return to the Board, new VA examinations of those disabilities should also be obtained on remand.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Wilkes-Barre, Milwaukee, Madison, and Tomah VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional so as to determine the current severity of his bilateral knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The bilateral knees must be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his residuals of his bilateral inguinal hernia repairs.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate all symptomatology associated with the Veteran's residuals of his right and left inguinal hernia repairs.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his residuals of kidney stones disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should specifically discuss the frequency and severity any colic attacks and/or infection, the necessity of using a catheter, and whether the Veteran is on either diet or drug therapy.  The number of both invasive and non-invasive procedures necessary to treat his kidney stone residuals within the last 12-month period should also be noted.  Finally, the examiner should assess any renal dysfunction, if present.  If no renal dysfunction is present, this should be explicitly noted in the examination report.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his hemorrhoid disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee, bilateral postoperative hernia residuals, kidney stone residuals, and hemorrhoid disabilities, as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

